Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 04/05/2022 has been entered. Claims 5 – 6 and 17 are cancelled. Claims 29 – 31 are newly added and find support in at least the original claims. Claims 1 – 4, 7 – 16, and 18 – 31 are pending. Claims 25 – 28 remain withdrawn. Therefore, claims 1 – 4, 7 – 16, 18 – 24, 29 – 31 are under examination. 
Applicant’s amendments have overcome the previous objections.
 Applicant’s amendments have overcome the previous rejections under 112(b). 
Applicant’s cancellation of claims 5 – 6 have rendered the rejections under 112(d) moot.
Applicant’s amendments have overcome the rejection of claims 16 – 17 under 102 in view of Bai (CN106011543A, using espacenet translation). The rejection is withdrawn. 
Applicant’s amendments have overcome the rejection of claims 1 – 6, 9 – 15, 18 – 21, and 24 under 103 in view of Deevi (US2004/0089377) in view of Foster (US 3,868,278) in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021)

However, upon further consideration, a new rejection is made of claims 1 – 4, 9 – 15, 18 – 21, 24, 29 – 31 under 35 U.S.C. 103 over Deevi (US 6,685,882) in view of Waeckerle (US2018/0223401) (Henceforth “Waeckerle 2018”) and Foster (US 3,868,278) and in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021) (Henceforth “Waeckerle 2014”)
and a new rejection is made of claim 16 under 35 U.S.C. 103 over Deevi (US 6,685,882) in view of Waeckerle (US2018/0223401) (Henceforth “Waeckerle 2018”) and Foster (US 3,868,278) 


Claim Interpretation
The phrase “the molten material consisting of” with the “up to 1 wt% impurities” limitation is interpreted such that any element that is not listed as an alloying element in claims 1 and 29 – 31, is interpreted as an “impurity” wherein the total amounts of elements not specifically listed as an alloying element can be up to 1 wt%. 
	
	
Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the range for niobium is indefinite. The range for niobium reads 0.7 ≤ Nb ≤ 0.125 wt%. It is unclear if the end points are reversed (i.e. 0.125 – 0.7 wt%) or whether 0.7 wt% is supposed to read as 0.07 wt%. For purposes of examination, the latter interpretation is taken. 


Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 9 – 15, 18 – 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US 2004/0089377) in view of Waeckerle (US2018/0223401)(Henceforth “Waeckerle 2018”)  and Foster (US 3,868,278) and in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021)(Henceforth “Waeckerle 2014”)

Regarding claims 1 – 4, Deevi teaches a high-strength and creep resistant Iron-Cobalt alloy and method for casting and forming into a sheet material [Abstract, 0017]. Deevi teaches that a composition for the iron-cobalt alloy [Claim 9].
Element
Claimed Invention
Deevi (in wt percent)
Relationship
Cobalt (Co)
35 – 55%
35 – 51%
Falls within
Vanadium (V)
0 – 3%
0 – 8%
Overlaps
Nickel (Ni)
0 – 2%
1 – 2%
Falls within
Niobium (Nb)
0 – 0.5%
0.4 – 2%
Overlaps
Zirconium (Zr) + Tantalum (Ta)
0 – 1.5%
0%
Falls within
Chromium (Cr)
0 – 3%
1 – 2%
Falls within
Silicon (Si)
0 – 3%
0%
Falls within
Aluminum (Al)
0 – 1%
0.5 – 1.5%
Overlaps
Manganese (Mn)
0 – 1%
0.25 – 3%
Overlaps
Molybdenum (Mo)
1 wt% or less (impurity)
0.4 – 3.0%
-
Titanium (Ti)
1 wt% or less (impurity)
0.3 – 3.0%
-
Tungsten (W)
1 wt% or less (impurity)
1 – 5 wt%
-
Boron (B)
0 – 0.25%
0.001 – 0.02%
Falls within
Carbon (C)
0 – 0.1%
0 – 0.1%
Falls within
Iron (Fe)
Remainder
Balance
Meets limitation
Impurities
Up to 1%
Essentially 0%*
Falls within

Shaded area is “at least one of”, which is interpreted as optional see [0013].
*While the total amount of “impurities” is not disclosed, it is interpreted to be essentially 0%. 

Deevi further teaches that the method of making the alloy includes the steps of [0022, bottom];
Hot rolling at 1100°C, which falls within the claimed range of “above 700°C”, to a thickness of 0.08 in (2.032 mm), which falls within the claimed range of D1 in claim 2
Quenching, wherein the quenching can be performed with an ice brine quench [0022] (meeting the claimed limitation of quenching from above 700°C to below 200°C). 
Cold rolling the sheet to about 0.002 - 0.03 inches (0.051 – 0.762 mm), which overlaps with the claimed range of D2 and D3 in claim 3 and claim 4. 
Deevi further teaches that intermediate annealing can take place between cold rolling [0021] and discloses a temperature of the intermediate annealing of 850 – 1000°C, which fall within the claimed range of “above 700°C” and further discloses that the sheet can be cooled in air [0059; Table 2a, “Dual heat treatment”] (meeting the claimed limitation of cooling in a gaseous medium to a temperature below 200°C). 
Deevi teaches that the sheet can be cold-rolled to a thickness of 0.002 – 0.03 in (0.051 – 0.762 mm), which overlaps with D2 and D3 (claims 3 and 4, respectively) but does not explicitly teach the reduction in thickness of the sheet following each cold-rolling stage with intermediate annealing. Deevi does not explicitly teach casting and solidifying in a vacuum.

Waeckerle 2018 teaches a production method for a FeCo alloy [title]. Waeckerle 2018 teaches that the method of production includes casting and hot-rolling [0093] and annealing between two separate cold rolling steps [0100]. Waeckerle 2018 further teaches that each of the cold-rolling steps can have a reduction ratio of 50 – 80%, which overlaps with the claimed range of claim 1 [0094]. Waeckerle 2018 teaches that the range allows for obtaining low and isotropic magnetostriction without degrading the magnetostriction [0177]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi, and set the reduction ratio of cold-rolling steps to a range of 50 – 80%, as taught by Waeckerle 2018. As disclosed in Waeckerle 2018, the range allows for obtaining low and isotropic magnetostriction without degrading the magnetostriction. 

Deevi in view of Waeckerle 2018 does not explicitly teach casting and solidifying in a vacuum.

Foster teaches a method of forming a CoFe magnetic cast alloy [Abstract]. Foster further teaches the steps of hot rolling, cold-rolling, followed by an intermediate annealing, followed by an additional step of cold rolling [Col 6, “Process 2”]. Foster further teaches melting and casting using vacuum technology in order to attain a desired purity, which helps form the desired final texture [Col 3, line 41 – 45].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the casting and molding (i.e. solidification) of Deevi in view of Waeckerle 2018 and used vacuum technology as taught by Foster in order to reduce impurities and help attain the desired texture. Given that Deevi and Foster are in the same field of endeavor (i.e. CoFe magnetic alloy castings), a person of ordinary skill in the art would have a reasonable expectation of success in achieving the benefits disclosed by Foster. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Deevi in view of Waeckerle 2018 and Foster does not explicitly teach that the intermediate annealing is a continuous process.

Waeckerle 2014 teaches a method for producing a Co-Fe alloy with a similar composition [0013] by casting, hot-rolling, and cold-rolling, in which the alloy undergoes continuous annealing after cold-rolling [0034]. Waeckerle 2014 further teaches that a running/continuous annealing treatment, contrary to a static treatment can produce strips that have comparable mechanical and magnetic properties and additionally have an increased ductility so that the strips can be stacked to form components [0040]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Waeckerle 2018 and Foster and made the intermediate annealing continuous as taught by Waeckerle 2014 in order to improve the ductility of the sheets/strips while still maintaining comparable mechanical and magnetic properties. 

Regarding claims 9, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. While Deevi does not explicitly teach performing a bend test after intermediate annealing, given that “an alternating bend test” could include bending the sheet at a very small angle (for example bending the sheet at 1°), by broadest reasonable interpretation, there is a reasonable expectation to a person of ordinary skill in the art that the sheet after intermediate annealing in the method of Deevi in view of Foster and Waeckerle could be bent at least 20 times without breaking. 

Regarding claims 10 – 12, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Waeckerle 2014 teaches that the continuous annealing should be at a passing speed of 7 – 40 m/min, which overlaps with the claimed range of claim 10 [0035] and should be from a time of 0.5 – 10 min, which overlaps with the claimed range of clam 11 [0035]. Deevi teaches that intermediate annealing can take place between a temperature of 850 – 1000°C, which overlaps with the claimed range of claims 11 and 12 [0059; Table 2a, “Dual heat treatment”]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 13, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. While Deevi does not explicitly teach the phase structure of the microstructure, Deevi shows a Co-Fe equilibrium which shows that when the amount of cobalt is around 35 – 65 atomic% the alloy forms a mixed phase of alpha-cobalt and gamma-iron and when cooled forms an alpha phase [See Fig 1]. Further still, given that the Co-Fe alloy of Deevi is heated to a temperature above 985°C during hot-rolling and then is rapidly quenched in an ice brine quench, there is reasonable expectation that at least some gamma-iron phase would remain and that the remainder of the alloy phase would be alpha (as shown by Fig 1, equilibrium chart) [Fig 1]. Therefore, there is a reasonable expectation to an ordinarily skilled artisan that the alloy produced by Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 would have a mixed structure comprising gamma-fractions in an alpha-matrix. 

Regarding claims 14, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi teaches that following intermediate annealing the sheet can be cooled in air [0059; Table 2a, “Dual heat treatment”] (meeting the claimed limitation of cooling in an air to a temperature below 200°C).

Regarding claims 15 and 24, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi in view of Waeckerle teaches that the continuous annealing can be done under hydrogen but does not explicitly teach that the intermediate annealing is performed in a dry hydrogen atmosphere. 
Foster teaches that intermediate annealing of the CoFe alloy should be done in a protective atmosphere and teaches that an atmosphere of hydrogen with a dew point of -40°C is preferred as the protective atmosphere [Col 3, 65 – 67 through Col 4, line 1 – 2]
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 and used a dry hydrogen protective atmosphere in the intermediate annealing step as taught by Foster, to achieve predictable results. Given that Foster and Deevi are in the same field of endeavor, a person of ordinary skill in the art would have a reasonable expectation of success in applying the atmosphere to the intermediate annealing step and would be motivated to do so because the dry hydrogen serves as a protective atmosphere during heating. 

Regarding claims 18 – 20, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi teaches that the alloy can be formed into a sheet and layered to form a laminated article [0018]. However, Deevi does not explicitly teach forming a sheet from a strip by punching.
Waeckerle 2014 teaches the alloy can be cut by punching using industrial cutting systems [0086] and can be stacked to form magnetic yokes and other magnetic components [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 and cut the alloy by punching and then stacked the cut strips to form a magnetic component as taught by Waeckerle 2014. Given that Deevi and Waeckerle 2014 are in the same field of endeavor, and that Deevi teaches that the alloy can be used to form laminated articles [0018], a person of ordinary skill in the art would have a reasonable expectation of success. 

Regarding claims 21, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi teaches that the alloy can be age hardened at a temperature range of 400 – 700°C, which overlaps with the claimed range (shared endpoints) [0073]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 29 and 31, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi teaches the amounts of cobalt is 35 – 51 wt%, which overlaps with the claimed range, the amount of vanadium is 0 – 8 wt%, which overlaps with the claimed range, and one element that could be selected is 0.4 – 3 wt% of molybdenum, which overlaps with the claimed amount of “impurities” [Claim 9]. Wherein nickel is interpreted as 0 wt%, meeting the claimed compositions of claims 29 and 31. 

Regarding claim 30, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi teaches a separate embodiment in which the amount of vanadium is 1.5 – 8 wt%, which overlaps with the claimed range, the cobalt is at least 35 wt%, which overlaps with the claimed range, and the total amount vanadium, molybdenum, and niobium is at least 2.5 wt%, and molybdenum 0.4 wt% or more, wherein the amount of niobium is 0 – 0.6 (i.e. at least 2.5 (V + Mo + Nb) – 1.5 (V) – 0.4 (Mo) = at most 0.6 Nb) [Claim 2]. 




Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US2004/0089377) in view of Waeckerle (US2018/0223401)(“Waeckerle 2018”), Foster (US 3,868,278) and Waeckerle (US2014/0283953, cited in IDS 08/16/2021)(“Waeckerle 2014”), as applied to claim 1 above, in further view of Gautard (“50-50 CoFe Alloys: magnetic and mechanical properties”, NPL, 1996)

Regarding claims 7 – 8, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 1. Deevi does not explicitly teach the grain size following intermediate annealing. 
Gautard teaches information related to 50-50 Co-Fe alloys [Abstract] Gautard teaches a heat treatment and shows the resulting grain size from the heat treatment, including grain sizes down to approximately 7 µm [Fig 1]. Gautard teaches that as the grain size decrease in size, the coercive force of the CoFe alloy increases [Fig 1; page 1, right col, 1st paragraph]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 and controlled the grain size, including after intermediate annealing, to be as small as possible (i.e. below 10 µm). As taught by Gautard, the coercivity and grain size of CoFe alloys share an inverse relationship and therefore, an ordinarily skilled artisan would be motivated to minimize the grain size in order to maximize the coercive force of the alloy. Optimization of a result-effective variable is a prima facie case of obviousness (See MPEP 2144.05 II A). “Only if the ‘results of optimizing a variable’ are ‘unexpectedly good’ can a patent be obtained for the claimed critical range.” In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)).



Claims 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US2004/0089377) in view of Waeckerle (US2018/0223401)(“Waeckerle 2018”), Foster (US 3,868,278) and Waeckerle (US2014/0283953, cited in IDS 08/16/2021)(“Waeckerle 2014”), as applied to claim 21 above, in further view of Ackermann (US 3,634,072, cited in IDS 8/16/2021)
	
Regarding claims 22 – 23, Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 teaches the invention as applied above in claim 21. Deevi does not explicitly discuss the grain growth during the age hardening treatment. 
Ackermann teaches a CoFe based alloy highly similar to the composition of Deevi [Abstract]. Ackermann further discloses that the alloy is heated to or below 1,650°F (898.88°C), which is the ferrite-austenite transformation temperature, which therefore inhibits the grain growth [Col 2, 43 – 47]. Ackermann further discloses that grain growth results in embrittlement of the alloys [Col 1, line 21 – 26] and consequently loss in ductility [Col 3, line 1 – 2]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi in view of Waeckerle 2018, Foster, and Waeckerle 2014 and controlled the age hardening treatment of 400 – 700°C to at or below the ferrite-austenite transformation temperature. As taught by Ackermann, ensuring that the heating of the alloy to a temperature at or below the transformation temperature prevents grain growth which results in embrittlement and consequently loss of ductility of the alloy. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Deevi (US 2004/0089377) in view of Waeckerle (US2018/0223401) (Henceforth “Waeckerle 2018”) and Foster (US 3,868,278).

Regarding claim 16, Deevi teaches a high-strength and creep resistant Iron-Cobalt alloy and method for casting and forming into a sheet material [Abstract, 0017]. Deevi teaches that a composition for the iron-cobalt alloy [Claim 9].
Element
Claimed Invention
Deevi (in wt percent)
Relationship
Cobalt (Co)
35 – 55%
35 – 51%
Falls within
Vanadium (V)
0 – 3%
0 – 8%
Overlaps
Nickel (Ni)
0 – 2%
1 – 2%
Falls within
Niobium (Nb)
0 – 0.5%
0.4 – 2%
Overlaps
Zirconium (Zr) + Tantalum (Ta)
0 – 1.5%
0%
Falls within
Chromium (Cr)
0 – 3%
1 – 2%
Falls within
Silicon (Si)
0 – 3%
0%
Falls within
Aluminum (Al)
0 – 1%
0.5 – 1.5%
Overlaps
Manganese (Mn)
0 – 1%
0.25 – 3%
Overlaps
Molybdenum (Mo)
1 wt% or less (impurity)
0.4 – 3.0%
-
Titanium (Ti)
1 wt% or less (impurity)
0.3 – 3.0%
-
Tungsten (W)
1 wt% or less (impurity)
1 – 5 wt%
-
Boron (B)
0 – 0.25%
0.001 – 0.02%
Falls within
Carbon (C)
0 – 0.1%
0 – 0.1%
Falls within
Iron (Fe)
Remainder
Balance
Meets limitation
Impurities
Up to 1%
Essentially 0%*
Falls within

Shaded area is “at least one of”, which is interpreted as optional see [0013].
*While the total amount of “impurities” is not disclosed, it is interpreted to be essentially 0%.

Deevi further teaches that the method of making the alloy includes the steps of [0022, bottom];
Hot rolling at 1100°C, which falls within the claimed range of “above 700°C”, to a thickness of 0.08 in (2.032 mm), which lies outside the claimed range of D1 (1 – 2 mm).
Quenching, wherein the quenching can be performed with an ice brine quench [0022] (meeting the claimed limitation of quenching from above 700°C to below 200°C). 
Cold rolling the sheet to about 0.002 - 0.03 inches (0.051 – 0.762 mm) 
Deevi further teaches that intermediate annealing can take place between cold rolling [0021].
Deevi teaches that the sheet can be cold-rolled to a thickness of 0.002 – 0.03 in (0.051 – 0.762 mm), but does not explicitly teach the reduction in thickness of the sheet following each cold-rolling stage with intermediate annealing. Deevi does not explicitly teach casting and solidifying in a vacuum.

Waeckerle 2018 teaches a production method for a FeCo alloy [title]. Waeckerle 2018 teaches that the method of production includes casting and hot-rolling [0093] and annealing between two separate cold rolling steps [0100]. Waeckerle 2018 further teaches that each of the cold-rolling steps can have a reduction ratio of 50 – 80%, which overlaps with the claimed range of claim 1 [0094]. Waeckerle 2018 teaches that the range allows for obtaining low and isotropic magnetostriction without degrading the magnetostriction [0177]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Deevi, and set the reduction ratio of cold-rolling steps to a range of 50 – 80%, as taught by Waeckerle 2018. As disclosed in Waeckerle 2018, the range allows for obtaining low and isotropic magnetostriction without degrading the magnetostriction. 

Deevi in view of Waeckerle 2018 does not explicitly teach casting and solidifying in a vacuum.

Foster teaches a method of forming a CoFe magnetic cast alloy [Abstract]. Foster further teaches the steps of hot rolling, cold-rolling, followed by an intermediate annealing, followed by an additional step of cold rolling [Col 6, “Process 2”]. Foster further teaches melting and casting using vacuum technology in order to attain a desired purity, which helps form the desired final texture [Col 3, line 41 – 45].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the casting and molding (i.e. solidification) of Deevi in view of Waeckerle 2018 and used vacuum technology as taught by Foster in order to reduce impurities and help attain the desired texture. Given that Deevi and Foster are in the same field of endeavor (i.e. CoFe magnetic alloy castings), a person of ordinary skill in the art would have a reasonable expectation of success in achieving the benefits disclosed by Foster. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) 


Response to Arguments
Applicant's amendment and arguments thereto filed 04/05/2022 have been fully considered and are persuasive. The examiner agrees that Bai (CN106011543) does not teach cold-rolling at 60% or less reduction and that Foster (US 3,868,278) teaches that the cold-rolling reduction should be at least 75%. Therefore, the rejections are withdrawn.
However, upon further consideration a new rejection is made of claims 1 – 4, 9 – 15, 18 – 21, 24, 29 – 31 under 35 U.S.C. 103 over Deevi (US 6,685,882) in view of Waeckerle (US2018/0223401) (“Waeckerle 2018”) and Foster (US 3,868,278) and in further view of Waeckerle (US2014/0283953, cited in IDS 08/16/2021) (“Waeckerle 2014”)
	And claim 16 under 35 U.S.C. 103 over Deevi (US 6,685,882) in view of Waeckerle (US2018/0223401) (“Waeckerle 2018”) and Foster (US 3,868,278) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735